This cause comes here for review of the action of the Corporation Commission in granting the application of the Farmers Co-Operative Gin Company at Bokchito for a license to operate a cotton gin.
The questions presented are identical with the questions presented in cause No. 17337, Choctaw Cotton Oil Co. et al. v. Corporation Commission, opinion filed June 1, 1926,121 Okla. 55, 247 P. 390, except in that case an original action was filed in this court for a writ of prohibition to prohibit the Corporation Commission from issuing a license to the Farmers Co-Operative Gin Company to construct and operate a cotton gin at Kinta, Okla., and in this case the license was granted and an appeal from the order granting the license was taken.
The questions involved in the two cases are identical, and the opinion and syllabus in that case are hereby adopted as the opinion and syllabus in this case, and upon the authority of that case the action of the Corporation Commission is affirmed.
All the Justices concur.